KELLEY, Judge,
dissenting.
I respectfully disagree with the majority in their conclusion that interest is not justifiably part of reimbursement to the employers from the Supersedeas Fund.
The majority writes from the restrictive premise of looking for specific language in the Act, which requires the inclusion of interest for disbursement of payments from the Supersedeas Fund. I believe such a beginning point ignores the long standing and, I believe, universally accepted standard that the Act is to be interpreted liberally.
We have exercised a liberal construction of the Act in a number of instances. Travel expenses for essential medical care has been construed to be within the spirit of the Act, even though there is no specific language that refers to the same.1 See Roadway Express, Inc. v. Workmen’s Compensation Appeal Board (Ostir), 104 Pa.Commonwealth Ct. 7, 520 A.2d 1261 (1987) (travel expenses reimbursed when claimant sent to a New York pain clinic because his physicians could not provide relief for the recurrent pain he suffered as a result of his work-related injury); and City of New Castle v. Workmen’s Compensation Appeal Board, 65 Pa.Commonwealth Ct. 25, 441 A.2d 803 (1982) (travel expenses reimbursed when claimant sent to a Texas hospital to undergo by-pass surgery as a result of his work-related heart attack).
The requirement of liberal construction of the Act should not be restricted only to benefits provided claimants, but likewise for those reimbursements from the Supersedeas Fund. Traditional equitable principles would require that this fund be subject to interest payments as well. Interest on monies paid to reimburse are certainly equal, if not more essentially related than travel expenses for medical treatment.
I would, therefore, reverse.

. Section 306(f)(1) of the Act provides for reasonable surgical and medical services, services rendered by duly licensed practitioners of the healing arts, medicines, and supplies, as and when needed: ...